DETAILED ACTION
Applicant’s filing RCE dated Mar. 2, 2021.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “applying a machine learning model to the analyzed application-centric data, the machine learning model being trained on historic application feedback data from historic applications in a same category as the developing application to associate user responses with features of the developing application from the application-centric data, the historic application feedback data being obtained from the user base responsive to features of applications available to the user base, wherein the historic application feedback data is structured to correlate features of applications available to the user base with a number of active users, user activity, and application downloads of the applications available to the user base; and generating, based on the machine learning model, a recommended change to optimize the developing application to the user base” as recited in independent claims 1, 8, and 15. Claims 2-7, 9-14, and 16-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191